ORDER
A Petition For Inactive Status having been filed by Ronald L. Winkler, Esquire, and Bar Counsel having joined in the petition, it is this 25th day of July, 1996,
*632ORDERED that the Petition For Inactive Status is granted. Ronald L. Winkler is placed on Inactive Status. It is further
ORDERED that the Clerk of this Court shall remove the name of Ronald L. Winkler from the register of attorneys in this Court, certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.